In a proceeding pursuant to CPLR article 78 in the nature of mandamus to compel the Office of Professional Discipline of the New York State Education Department to further investigate and to prosecute a complaint alleging professional misconduct against Vincent F. Nyberg, a licensed engineer and architect, the petitioner appeals from an order and judgment (one paper) of the Supreme Court, Westchester County (Scarpino, J.), entered November 30, 1993, which, upon granting the respondent’s motion to dismiss the proceeding, dismissed the proceeding.
Ordered that the order and judgment is affirmed, with costs.
The respondent investigated the petitioner’s complaint pursuant to the requirements set forth in Education Law § 6510 (1) (b). Its determination that no violations had occurred is a discretionary one for which review in a proceeding in the nature of mandamus is unavailable (see, Matter of Mullen v Axelrod, 74 NY2d 580). Sullivan, J. P., Copertino, Pizzuto and Krausman, JJ., concur.